  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )    CRIMINAL ACTION NO.
     v.                      )       2:18cr327-MHT
                             )            (WO)
CODY MOBLEY                  )

                    OPINION AND ORDER

    This cause is before the court on defendant Cody

Mobley’s unopposed motion to continue.   For the reasons

set forth below, the court finds that jury selection and

trial, now set for December 3, 2018, should be continued

pursuant to 18 U.S.C. § 3161(h)(7) to February 4, 2019.

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court

is limited by the requirements of the Speedy Trial Act,

18 U.S.C. § 3161.   The Act provides in part:

          “In any case in which a plea of not
          guilty is entered, the trial of a
          defendant charged in an information or
          indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).         The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         §     3161(h)(7)(A).          In    granting    such     a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance “would be

likely    to   ...     result    in   a   miscarriage    of    justice,”

§ 3161(h)(7)(B)(i),        or     “would     deny   counsel     for    the

defendant ... reasonable time necessary for effective

preparation, taking into account the exercise of due

diligence.”         § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Mobley in a speedy trial.                   In

September      2018,    Mobley    was     charged   in   a   superseding

indictment with offenses that carry especially severe

mandatory minimum sentences; defense counsel represents

                                      2
that the mandatory-minimum sentence could be as much as

40 or 50 years.        While preparing for the December 3

trial,       defense     counsel         belatedly        discovered

non-frivolous grounds to move to suppress the evidence

supporting     these   charges.         Mobley’s     counsel    needs

additional time to prepare effectively by litigating this

motion to suppress.       While defense counsel missed the

court’s initial deadline for filing this motion, the

court does not this attribute this delay to a lack of

diligence; instead, the failure to file a motion before

the deadline appears to be the result of an inadvertent

oversight.     There is no indication that defense counsel

has been sitting on his hands in the case: defense counsel

reportedly had hundreds of pages of discovery to review

and has engaged in significant work on this complex case

over the time it has been pending, not just in the recent

run-up to trial.         The government does not oppose a

continuance.     Furthermore, should Mobley be denied the

opportunity    to   pursue   the      suppression    issue     and   be

convicted,     he   surely    would      raise      the   issue      in


                                  3
post-conviction litigation.        Therefore, it is in the

interest of the judicial efficiency and the public that

the suppression issue be addressed now.       Finally, should

the suppression motion be meritorious, denying Mobley the

opportunity to seek suppression of the evidence would

result in a serious miscarriage of justice.

    In sum, the court concludes that a continuance is

warranted to enable Mobley to prepare effectively by

litigating the suppression motion.



                             ***



    Accordingly, it is ORDERED as follows:

    (1) Defendant Cody Mobley’s motion to continue (doc.

no. 42) is granted.

    (2)   The   jury   selection   and   trial,   now   set   for

December 3, 2018, are continued to February 4, 2019, at

10:00 a.m. in Courtroom 2FMJ of the Frank M. Johnson Jr.

United States Courthouse Complex, One Church Street,




                              4
Montgomery, Alabama.

   DONE, this the 20th day of November, 2018.

                           /s/ Myron H. Thompson
                        UNITED STATES DISTRICT JUDGE




                          5
